I respectfully dissent from the decision of the majority sustaining the second assignment of error. I would affirm the summary judgment for appellee *Page 567 
American States Insurance Company because its policy with appellant Alverda Guillermin creates no coverage for Guillermin with respect to the claims alleged.
A policy of liability insurance imposes a duty on the insurer to defend and indemnify the insured against claims of third persons for injuries and losses that arise out of an insured risk, occurrence of which creates potential legal liability for the insured. The insurer's duty of "coverage" is therefore determined in the first instance by the occurrence of a risk identified in the policy, not by the potential liability of the insured resulting from it. See 43 American Jurisprudence 2d (1982), Insurance, Section 703.
Section II of the policy before us provides coverage for claims against an insured for personal injury or property damage and for necessary medical expenses caused by an occurrence to which the coverage applies. The Exclusions Clause within that Section states:
"Coverage E — Personal Liability and Coverage F — Medical Payments to Others do not apply to `bodily injury' or `property damage' * * *
"e. arising out of a premises:
"(1) owned by an `insured' * * * that is not an `insured location'."
The definitions section of the policy states that "`insured location' means * * * e. vacant land, other than farm land, owned by or rented to an `insured'."
Whether an injury and the claims of legal liability it creates "arise out of" a location is determined by the causal connection between the property and the injury alleged.Nationwide Mut. Fire Ins. Co. v. Turner (1986), 29 Ohio App. 3d 73, 29 OBR 83, 503 N.E.2d 212. The test is functional, therefore, and does not involve a concept of fault, though fault is necessarily involved in the negligent act or omission from which the landowner's legal liability results. With respect to the occurrence that triggers the duty of coverage, therefore, the conduct of the insured is irrelevant. The only relevant inquiry is whether the chain of events resulting in the injury alleged was unbroken by the intervention of any event unrelated to the land or its particular use.
According to the allegations involved in this claim, Alverda Guillermin was negligent in allowing a lion to be kept on her land without taking adequate precautions against its escape. She is potentially liable for the injuries which Lee John Kimberley suffered as a proximate result, whether that liability results from a hazardous condition on the land or her tortious acts or omissions. In either event, however, American States has no duty of coverage under the policy because Lee John Kimberly's injuries are the direct result of an "occurrence" arising out of farm land for which coverage is expressly excluded under the terms of the policy. *Page 568 
I would overrule the second assignment of error on the foregoing analysis. I concur with Judge Brogan's decision overruling the first assignment.